DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Election/Restrictions
Claims 1, 3-44 and 46 as amended on 4/22/2022 are currently pending.
Claims 2 and 45 were canceled by Applicants.
Applicant’s election of the Group I, drawn to a first method of using a first product (original claims 1, 3-7, 11-27, and 44; presently pending claims 1, 3-27 and 44), in the reply filed on 4/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)), and therefore made final.
Applicant’s election of the species, drawn to a plant under treatment with a product,  in the reply filed on 4/22/2022 is acknowledged. Applicant appears to argue that there is no serious burden in searching and examining all claimed species including both plant and an animal under treatment with a product.  This is not found persuasive because claims are drawn to method having different scope as claimed and, thus, the references that would be applied to one species (a plant ) group of claims would not necessarily anticipate or render obvious the other species (an animal).  The literature search, particularly relevant in this art, is not co-extensive and is much more important in evaluating the burden of search.  Burden in examining materially different scope of claims having materially different issues also exists. Clearly different searches and issues are involved with each species.  For these reasons, the election of species requirement is deemed proper and is adhered to. The election of species requirement is hereby made final. 
Claims 28-43 and 46 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/22/2022. 
Claims 11-15 and 19-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (an animal host under treatment with the claimed product), there being no allowable generic or linking claim. Claims 19-21 are explicitly drawn to an animal as recited in the pending claims. Claims 11-15 are drawn to inflammatory effects of the product  that are solely manifested in animals (see specification page 8, par, 2-4)  and/or in animal cells (see specification page  27-29). 
Thus, claims 11-15, 19-21, 28-43 and 46 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions and nonelected species. 

Claims 1, 3-10, 16-18, 22-27 and 44, as drawn to a method of treating a plant with a claimed product, are under examination in the instant office action.


Claim Objections
Claims 3-5, 7, and 17 are objected to because of the following informalities: 
Latin names of microorganisms and plants should be italicized.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Indefinite
Claims 1, 3-10, 16-18, 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended is unclear about sequence or protocol of administering 2 compositions and/or components thereof. Claim 1 recites the use 2 compositions, wherein one composition (a) comprises bacteria and activating agent in a combination; and wherein the other composition (b) comprises only activating agent without bacteria. Thus, bacteria cannot not be administered separately from activating agent as required by last 2 lines of the claim because bacteria is provided only in a combination with activating agent.
Claim 6 recites the limitation "probiotic bacteria” in the method of claim 4 that is limited to the use of one particular bacterial strain. The scope of “probiotic” bacteria is considerably larger that the  scope of bacteria limited by one strain since term “probiotic bacteria” comprises several stains and one Bacillus stain is just one of many probiotic bacterial strains. Thus, there is insufficient antecedent basis for this limitation in the claim. Besides, term “probiotic” usually used for description of treatment of animals but not plants.
Claim 7 recites the limitation drawn to "probiotic bacteria” in the method of claim 5 that is limited to the use of one particular bacterial strain. There is insufficient antecedent basis for this limitation in the claim. Besides, term “probiotic” usually used for description of treatment of animals but not plants. The bacterial species recited in claim 7 are usually applied to animal foods and food/feed ingredients.
Claim 8 and 9 recite the limitation "the first" composition in the method of claim 1, wherein the claimed method does not recite “first” or “second”. There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-10, 18, 22-27 and 44 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by WO 2015/011166 (Gortz et al).
The cited document WO 2015/011166 (Gortz et al) teaches a method for preventing and/or treating plant infection by plant microbial pathogens, wherein the method comprises administering to a plant or treating a plant by compositions with a biological control agent that is a non-pathogenic bacteria and activating agent alone or in a combination (entire document including abstract, pages 66-67). In the cited method the activating agent is a general chemical compound (page 3, line 14) and a biological control agent (page 4, line 1) is a non-pathogenic bacteria (page 6, lines 1-3) that is Bacillus subtilis strain QST 713 (page 6, lines 12-18). The additional non-pathogenic plant-beneficial bacteria include Lactobacillus acidophilus (page 8, line 37). The additional or the other “activating agent”(s) are various fungicides (page 30). The cited document WO 2015/011166 (Gortz et al) recognizes that the disclosed composiotns provide for plant-strengthening effects and mobilizing the defenses of plants against attack by undesirable microbes (abstract; page 59, lines 22-24). 
The cited document WO 2015/011166 (Gortz et al) anticipates claims 1, 3-7, 18 and 44.
As applied to claims 8-10: in the cited method the plants are treated with beneficial bacteria and activating agent either alone or in combination and at about the same time (see example A, table A on page 67). 
As applied to claims 22-27: in the cited method the plants are treated by foliar spray (page 39, line 13; page 66, line 13), or by seed coating (page 40, line 5; page 44, line 20); plant beneficial compositions are provided as granules (page 39, line 22; page 40, line 31) with slow release polymers (page 41, lines 22-24).
The method of the cited document WO 2015/011166 (Gortz et al) anticipates the claimed method. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 16-18, 22-27 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/011166 (Gortz et al), Seo et al (Plant Cell Physiol. 2012, 53 (8), pages 1432-1444), Golawska et al (J Pest Sci., 2012, 87, pages 173-180), US 7201926 (Fried et al), Ren Guangxi et al (Journal of Plant Science. 2009, 4(2), pages 43-48, abstract only), Mcpartland et al (New Zealand Journal of Crop and Horticultural Science, 2011, 29, pages 301-307), CN 105724463 (Liu et al) and CN 105018398 (Zhang et al).
The cited document WO 2015/011166 (Gortz et al) teaches a method for preventing and/or treating plant infection and increasing plant resistance to damage caused by pathogens, wherein the method comprises administering to a plant or treating a plant by compositions with a biological control agent that is a non-pathogenic bacteria Bacillus subtilis strain QST 713 and activating agent(s) alone or in a combination (entire document including abstract, pages 66-67). In particular, the “activating agent(s)” are plant beneficial fungicides that act in a synergistic fashion (page 2, lines 10-19) with biological control non-pathogenic bacteria Bacillus subtilis strain QST 713 (pages 66-67).
The cited document WO 2015/011166 (Gortz et al) is silent about sclareol, naringin, nootkatone, steviol glycoside,  cannabidiol, Aster tataricus and Cyperus rotundus as plant beneficial and/or activating agents. 
However, the sclareol, naringin, nootkatone, steviol glycoside,  cannabidiol, Aster tataricus and Cyperus rotundus have been known and used in the prior art as plant beneficial and plant protecting agents. 
For example: the cited reference by Seo et al teaches that sclareol when applied to the plants inhibits plant diseases caused by soil borne bacterial pathogens (see abstract). 
For example: the cited reference by Golawska et al teaches that naringenin is useful for plant pest management.
For example: the cited US 7201926 teaches that nootkatone is useful as a pest repellent and plant pest management agent (col. 8, line 42). 
For example: the cited reference by Ren Guangxi et al teaches that steviol glycoside promotes plant seed germination and plant growth (see abstract). 
For example: the cited reference by Mcpartland et al teaches that Cannabis and its extracts (cannabidiol) act as a nematicide and can be used on nematode sensitive plants (page 305, col.1, last 2 par.)
For example: the cited CN 105724463 (Liu et al) teaches that Aster tataricus in combination with probiotic bacteria is useful for plant pest management (see abstract).
For example: the cited CN 105018398 (Zhang et al) teaches that Cyperus rotundus provides for activating and growth of plant-beneficial bacteria Bacillus (see abstract). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to use various plant beneficial or plant activating agents in combination with plant beneficial non-pathogenic bacteria including Bacillus including Bacillus subtilis strain QST 713 in the method for plant protection of WO 2015/011166 (Gortz et al) with a reasonable expectation of success because various plant beneficial or plant activating agents including claim-recited sclareol, naringin, nootkatone, steviol glycoside,  cannabidiol, Aster tataricus and Cyperus rotundus have been known and used in the prior art as plant beneficial and plant protecting agents.
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
June 2, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653